                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

DWAYNE NORTON,

      Plaintiff,

v.                                                      Case No: 8:16-cv-2599-T-30AEP

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

      Defendant.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Anthony E. Porcelli (Dkt. 40). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 40) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             order for all purposes, including appellate review.

      2.     Plaintiff’s Motion for Summary Judgment (Dkt. 35) is DENIED.
      3.     The Magistrate Judge shall enter a scheduling order directing the parties to

             expedite the briefing related to any remaining issue(s) in the case.

      DONE and ORDERED in Tampa, Florida, this 26th day of February, 2019.




Copies Furnished To:
Counsel/Parties of Record




                                            2
